This opinion is subject to administrative correction before final disposition.




                                 Before
                    HITESMAN, GASTON, and KOVAC,
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                       Darren E. DINSMORE
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                              No. 201900122

                          Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel R. Barto Slabbekorne. Sentence
   adjudged 17 January 2019 by a special court-martial convened at Ma-
   rine Corps Base Camp Pendleton, California, consisting of a military
   judge sitting alone. Sentence approved by the convening authority: re-
   duction to E-1, confinement for 12 months, and a bad-conduct dis-
   charge.
   For Appellant: Commander Robert D. Evans Jr., JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
                  United States v. Dinsmore, No. 201900122


rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2